BROWN, J.
Quo warranto proceedings to determine the right of respondent to the office of chief of police of the city of St. Paul.
The ifnportant question in the case is the constitutionality of Laws 1899, c. 351, the same being an „act to authorize cities and villages to frame their own charters. Pursuant to this act due proceedings were had by the city of St. Paul, and a charter framed and adopted as provided thereby, under the provisions of which respondent was appointed chief of police. Relator held the office at the time of the adoption of the new charter and the appointment of respondent, and disputes and contests the right of the latter to the office on the ground that the act of the legislature aforesaid is unconstitutional and void, in consequence <rf which the new charter is a nullity. We come directly to the main question, without further statement as to the rights of the respective parties to the office in question.
Laws 1899, c. 351, pursuant to which the new charter of St. Paul was framed, was passed and enacted under section 36 of article 4 of the constitution of the state, as amended in 1898 (Laws 1897, c. 280). The relator assails the constitutionality of the act of the legislature on two grounds: (1) That it is unconstitutional and void because made to apply to cities in existence when the constitutional amendment was adopted, only; (2) that it is void because it fails to provide general limits within which to frame charters authorized thereby. The section of the constitution, so far as applicable to relator’s first objection, reads as follows:
“Sec. 36. Any city or village in this state may frame a charter for its own government as a city consistent with and subject to the laws of this state, as follows: * * * ”
The act of the legislature, so far as here pertinent, reads:
“Section 1. Any city incorporated prior to the adoption of the constitutional amendment allowing cities already incorporated, and *83villages desiring to be incorporated as cities, to frame tbeir own charter as cities, * * * and any village in the state of Minnesota desiring to be incorporated as a city, may frame a charter for its own- government as a city as hereinafter provided.”
It is the contention of relator that this act is void because limited and restricted to cities incorporated prior to the constitutional amendment, when, as he claims, the constitution applies to all cities, whenever incorporated. If this contention is sound, the charter must fall. It is sound, if we read and construe section 36 of the constitution literally. Its language is that all cities may frame charters, while the act of the legislature provides that all cities incorporated prior to a given date may do so. Unless this limitation is warranted and justified by a proper construction of the constitution, the act must be declared void as special legislation. Bespond-ent contends that the title to the act of the legislature proposing and submitting section 36 to the people as a constitutional amendment may be referred to in determining the intent of the legislature and of the people in adopting the amendment. The title to the act proposing the amendment to the constitution reads as follows:
“An act proposing an amendment to section 36 of article á of the constitution of the state of Minnesota, allowing cities already incorporated and villages desiring to be incorporated as cities, to frame their own charter as cities, and classifying cities for the purpose of general legislation.”
The body of the act, the section of the constitution as proposed to be amended, provides that any city or village may frame a charter for its own government, and the authority there conferred is not confined or limited to those already incorporated. That the amended constitution was intended to apply to cities having an incorporated existence at the time of its adoption seems very clear to us.
In determining the intent of the amendment, reference may be had to the conditions surrounding the government of municipalities, and the history of general legislation with respect thereto. Church of Holy Trinity v. U. S., 143 U. S. 457, 459, 12 Sup. Ct. 511; U. S. v. Union Pac. R. Co., 91 U. S. 72, 79; Croomes v. State, 40 Tex. Or. App. 672, 51 S. W. 927. By a constitutional amendment in '1891, special legislation as to cities and villages was wholly prohibited. *84Thereafter all incorporated cities and villages were limited in the conduct and management of municipal affairs to the power and authority theretofore contained in and conferred by their charters, to- which no amendments or additions could be made. The result of this was to hamper and embarrass such cities and villages in the conduct of their affairs. Exigencies and new conditions arose, which demanded and required the exercise of greater power than was conferred upon them; but the legislature was powerless to act, except perhaps by general legislation, which was impracticable, because of the varied interests, duties, and responsibilities of different cities. The constitution prohibited granting any further privileges-to such cities, and as a consequence the administration of public affairs thus became very much embarrassed and involved. To obviate all these difficulties, and to place such cities on a broader basis, and in a position prepared to meet and deal with new conditions sure to follow their advancement and growth, it was deemed wise and advisable to authorize them to frame and adopt 'their own charters. Cities in existence at this time were for the most part incorporated by special charters, and, by reason of the constitutional amendment of 1891, were absolutely helpless when confronted with new conditions requiring the exercise of additional power; and no doubt the legislature had this in mind, and intended the amendment of 1898 to relieve them, and to extend the same privilege to all villages, whether then or thereafter to be incorporated.
Under this construction there is little difficulty to be apprehended from the suggestion that cities may hereafter be created under the general laws of the state, and will be without remedy under this law, because not incorporated before its passage. As a rule, incorporated municipalities begin their existence as villages, and, as they grow in population and importance, changed conditions and new responsibilities require an advancement to the higher and greater powers incident to cities, and the village is changed and incorporated as a city. No city can be created by special charter, and it will be a very easy matter for the inhabitants of all villages or of any locality, "desiring to become incorporated as cities, to proceed under the constitution and law here under consideration, and thus come into existence as cities under a home-made charter, and enjoy *85■all tbe privileges conferred by tbe act. We cannot presume, for tbe purpose of defeating tbe act, that some locality may at some time in tbe future come into existence as a city under tbe general laws.
In view of all these considerations, and construing tbe amended constitution in tbis light, and in connection with tbe title appended thereto by tbe legislature, we have no hesitation in bolding that tbe intention of tbe legislature and of tbe people in adopting and ratifying it was to limit tbe application of tbe amended constitution to incorporated cities then in existence. It is true that no title is required to a proposed constitutional amendment. Such an amendment may be proposed to the people by joint resolution of tbe legislature. Julius v. Callahan, 63 Minn. 154, 65 N. W. 267. But such title may be looked to nevertheless for tbe purpose of ascertaining tbe intent of tbe law. Tbis is a universal rule, and applies where no title is required. Wilson v. Spaulding (C. C.) 19 Fed. 304; U. S. v. Carbery, 2 Cranch (C. C.) 358, Fed. Cas. No. 14,720; Clark v. Mayor, 29 Md. 277, 285; U. S. v. Palmer, 3 Wheat. 610; Page v. Young, 106 Mass. 313. It follows that tbe act in question is not in violation of tbe constitution, but in strict accord therewith.
Relator’s second contention is that tbe act is void because no limits are prescribed within which to frame the charters thereby authorized. Tbe section of the constitution in question provides that
“Before any city shall incorporate under tbis act tbe legislature •shall prescribe by law tbe general limits within which such charter •shall be framed.”
Tbe contention is that tbe provision is mandatory, and requires tbe legislature to prescribe general and uniform limits or a broad framework on each topic to which tbe charter may relate, prescribing in detail tbe powers and authority within which the charter must be framed. We cannot concur in this view. To adopt it would wholly nullify the purposes intended to be subserved and secured by the constitution. A “broad framework for each topic” pertaining to a city charter would'in itself be a charter, and render the act of the city in framing one nothing more than adopting therefor the legislative grant of power, and, instead of exercising the *86right to “frame their own charter,” cities would be confined to what the legislature saw fit to grant them, and nothing more. The general power and authority to frame city charters is granted by the constitutional amendment, and ex necessitate extends to all powers properly' belonging to the government of municipalities, and the requirement that the legislature shall prescribe limits within which such charter may be framed must be construed to mean limits beyond which the charter may not go. In other words, it is thus made the duty of the legislature to provide such general limitations and restrictions as that body may deem expedient and proper. No other interpretation can be placed on this provision, consistent with the plain and obvious purpose and intent of the legislature and people in adopting the constitutional amendment of which it is a part. In obedience to the requirements of the constitution, the legislature incorporated in the act in question certain specified limitations and restrictions upon certain subjects, and it is not for the court to say that other and further limits or restrictions should have been imposed. There was a sufficient compliance with the constitution in this respect.
It follows that the act is not open to the objections made against it, and is valid and constitutional. Other questions argued by counsel do not require further mention. There is no doubt as to the right of the respondent to the office in question. He was appointed thereto by the board of police commissioners created by the new charter, and has duly qualified. Section- 6 of title 7 of chapter 7 of the new charter provides that
“All officers, employees and members of the police force and department of said city of St. Paul, at the time when this charter becomes effective, shall continue to hold their several offices until removed by the said board; and all orders, rules and regulations applicable to said police force and department and in force at said time shall continue in force until otherwise provided by said board.”
Relator contends that by the adoption of the new charter he became an officer thereunder, and could only be removed in the manner and for the reasons specified therein for the removal of officers. This contention is not sound. He was not an officer under the new charter, but was subject to the rules and regulations applicable to *87his office under the old charter, and under the provisions of the new charter above quoted, and section 16 of chapter 23, could be superseded by an appointment of another person by the police board, and has no right to insist that he could be removed for cause only. Writ quashed.